DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inomata et al. (hereafter Inomata – US 20160376890).
Claim 1 recites “a turbine rotor.” Inomata teaches such a turbine rotor, as will be shown.
Inomata teaches (Figs. 1-4) a turbine rotor, comprising: a column-shaped rotor body portion (41); 
a plurality of turbine disks (46) projecting to a radially outer side from an outer peripheral surface of the rotor body portion over a circumferential direction and provided in a center axis direction of the rotor body portion to form a plurality of turbine stages; 
a first cooling passage portion (60, 62) formed in the rotor body portion, the first cooling passage portion to which a first cooling medium is supplied, and the first cooling passage portion that discharges the first cooling medium to the high-pressure side (upstream) turbine stage, which is the high-pressure side out of the turbine stages; and 


Regarding Claim 2, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 1, wherein the first cooling passage portion includes: 
a first axial passage (42a) formed in the center axis direction of the turbine rotor; 
a first introduction passage (45) that introduces the first cooling medium into the first axial passage; and 
a first discharge passage (60) that discharges the first cooling medium to the high-pressure side turbine stage from the first axial passage, and 
the second cooling passage portion includes: 
a second axial passage (42b) formed in the center axis direction of the turbine rotor; 
a second introduction passage (different one of 45) that introduces the second cooling medium into the second axial passage; and 
a second discharge passage (60) that discharges the second cooling medium to the low-pressure side turbine stage from the second axial passage.
Regarding Claim 3, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 2, wherein the first axial passage is formed, in the rotor body portion, on a radially 
Regarding Claim 4, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 2, wherein the first axial passage is formed in the center axis direction of the turbine rotor with a center axis of the turbine rotor set as a center axis (see Fig. 2), and the second axial passage is formed, in the rotor body portion, on a radially outer side relative to the center axis of the turbine rotor (portions of the axial passage are radially outer to the center axis al) and on a radially inner side relative to an outer peripheral surface of the rotor body portion.
Regarding Claim 5, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 2, wherein the first axial passage and the second axial passage are formed, in the rotor body portion, on a radially outer side relative to a center axis of the turbine rotor (portions of the axial passages are formed radially outer to the center axis al) and on a radially inner side relative to an outer peripheral surface of the rotor body portion (see Fig. 2).
Regarding Claim 6, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 2, wherein the second introduction passage is formed to be able to communicate with a gland sealing part (27) provided between the turbine rotor and a turbine casing or with a space formed at the gland sealing part.
Regarding Claim 7, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 3, wherein the second introduction passage is formed to be able to communicate with a gland sealing part (27) provided between the turbine rotor and a turbine casing or with a space formed at the gland sealing part.
Regarding Claim 8, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 4, wherein the second introduction passage is formed to be able to communicate with a gland sealing part (27) provided between the turbine rotor and a turbine casing or with a space formed at the gland sealing part.
Regarding Claim 9, Inomata teaches (Figs. 1-4) the turbine rotor according to claim 5, wherein the second introduction passage is formed to be able to communicate with a gland sealing part (27) provided between the turbine rotor and a turbine casing or with a space formed at the gland sealing part.

Claim 10 recites an axial flow turbine comprising a turbine rotor having the same features of Claims 1 and 2 which are rejected for the same reasons.
Regarding Claim 10, Inomata further teaches (Figs. 1-4) an axial flow turbine, including: a casing (20); a turbine rotor (40) penetrating the casing; and a gland sealing part (27) provided between the casing and the turbine rotor, the axial flow turbine comprising: a cooling medium introduction pipe (25) penetrating the casing and formed at the gland sealing part, the cooling medium introduction pipe that introduces a cooling medium into a space communicating with the second introduction passage from the outside (see Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745